UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NATIONAL LABOR RELATIONS BOARD,
Petitioner,

v.
                                                               No. 98-1053
HEALTH MANAGEMENT ASSOCIATES OF
WEST VIRGINIA, INCORPORATED, d/b/a
Williamson Memorial Hospital,
Respondent.

HEALTH MANAGEMENT ASSOCIATES OF
WEST VIRGINIA, INCORPORATED, d/b/a
Williamson Memorial Hospital,
Petitioner,
                                                               No. 98-1106
v.

NATIONAL LABOR RELATIONS BOARD,
Respondent.

On Application for Enforcement and Cross-Petition
for Review of an Order of the
National Labor Relations Board.
(9-CA-35293)

Argued: January 28, 1999

Decided: March 11, 1999

Before WILKINS and KING, Circuit Judges, and
GOODWIN, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________
Enforcement granted by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Alex V. Barbour, BATES, MECKLER, BULGER &
TILSON, Chicago, Illinois, for Health Management. Fred B. Jacob,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
Board. ON BRIEF: Brian W. Bulger, Grett G. Rawitz, BATES,
MECKLER, BULGER & TILSON, Chicago, Illinois, for Health
Management. Frederick L. Feinstein, Acting General Counsel, Linda
Sher, Associate General Counsel, John D. Burgoyne, Acting Deputy
Associate General Counsel, Fred L. Cornnell, Supervisory Attorney,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
Board.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The National Labor Relations Board (the Board) petitions for
enforcement of a Board order finding that Health Management Asso-
ciates of West Virginia, Inc., d/b/a Williamson Memorial Hospital
(the Hospital) committed unfair labor practices in refusing to bargain
with the United Mine Workers of America (the Union). The Hospital
cross-petitions for review of that order. The petition for enforcement
is granted.

I.

The Hospital is an acute care facility with two off-site clinics. The
current dispute began when the Hospital refused to agree to a union
representation election for a proposed bargaining unit consisting of

                    2
nonprofessional employees but not including business office clerical
employees (BOCs). Following a hearing to determine the appropriate
bargaining unit, the Regional Director concluded that the Hospital had
failed to demonstrate extraordinary circumstances that would pre-
clude application of the general Board rule that BOCs may constitute
a separate bargaining unit in acute care hospitals. See 29 C.F.R.
§ 103.30(a) (1998). The Regional Director therefore ordered an elec-
tion among the employees of the proposed bargaining unit, and the
Board denied the Hospital's request for review of the Regional Direc-
tor's decision. In the subsequent representation election, unit employ-
ees voted in favor of union representation. The Regional Director
therefore certified the Union as the unit employees' collective-
bargaining representative.

When the Hospital refused the Union's request to bargain, the
Union filed a charge with the Board alleging violations of the
National Labor Relations Act. See 29 U.S.C.A. § 158(a)(1), (5) (West
1998). The Board's General Counsel issued a complaint based on that
charge. In its answer, the Hospital admitted that it had refused to bar-
gain but contested the appropriateness of the Board's unit determina-
tion. The General Counsel then transferred the proceedings to the
Board, which granted summary judgment against the Hospital. The
Board's order requires the Hospital, inter alia , to cease and desist
refusing to bargain with the Union.

II.

The Hospital argues that the Board abused its discretion in certify-
ing the Union as the exclusive bargaining representative of the unit
described. We disagree.

The Board enjoys "the widest possible discretion" in selecting
appropriate bargaining units. Arcadian Shores, Inc. v. NLRB, 580
F.2d 118, 119 (4th Cir. 1978). Here, we conclude that the Board was
well within its discretion in determining that the Hospital failed to
establish extraordinary circumstances that would have justified a
departure from the general rule. Accordingly, we grant enforcement
of the Board's order.

ENFORCEMENT GRANTED

                    3